Name: Commission Decision No 3579/84/ECSC of 19 December 1984 amending for the third time Decision No 3717/83/ECSC introducing for steel undertakings and steel dealers a production certificate and an accompanying document for deliveries of certain products
 Type: Decision_ENTSCHEID
 Subject Matter: production;  iron, steel and other metal industries;  documentation;  distributive trades
 Date Published: 1984-12-20

 Avis juridique important|31984S3579Commission Decision No 3579/84/ECSC of 19 December 1984 amending for the third time Decision No 3717/83/ECSC introducing for steel undertakings and steel dealers a production certificate and an accompanying document for deliveries of certain products Official Journal L 332 , 20/12/1984 P. 0041 - 0042 Spanish special edition: Chapter 13 Volume 18 P. 0148 Portuguese special edition Chapter 13 Volume 18 P. 0148 *****COMMISSION DECISION No 3579/84/ECSC of 19 December 1984 amending for the third time Decision No 3717/83/ECSC introducing for steel undertakings and steel dealers a production certificate and an accompanying document for deliveries of certain products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 thereof, With the unanimous assent of the Council and after consulting the Consultative Committee, Whereas: The first subparagraph of Article 6 (1) of Commission Decision No 3717/83/ECSC (1), as last amended by Decision No 1285/84/ECSC (2), provides that when completing the customs import formalities in respect of importation from a non-member country of products listed in Annex I to Decision No 3717/83/ECSC and originating in the Community, importers shall be required to declare to the customs office concerned, the name and address of the producer of the products concerned and to submit the document or documents which substantiate this declaration. The present wording of this Article does not specify which supporting documents are to be produced where a product covered by the Decision and originating in the Community is imported into the Community from a non-member country. This provision has been interpreted differently in the Member States and has resulted in the non-uniform application of the Decision. Furthermore, as the text now stands, movements of the steel products referred to in Article 6 of Decision No 3717/83/ECSC cannot be correctly recorded for statistical purposes; this leads to gaps in the recording of intra-Community trade. It is therefore necessary to amend Article 6 of Decision No 3717/83/ECSC in such a way as to make the proof of the origin of the products in question irrefutable. To this end, the production certificate must be used. A copy of the production certificate showing the quantity imported should also be sent to the authority responsible for statistical processing of the products covered by the said Decision, HAS ADOPTED THIS DECISION: Article 1 The first subparagraph of Article 6 (1) of Decision No 3717/83/ECSC is hereby replaced by the following: '1. When completing the customs import formalities in respect of importation from a non-member country of products listed in Annex I and originating in the Community, the second subparagraph of Article 4 (1) shall apply mutatis mutandis. In this case, importers shall be required to declare to the customs office concerned the name and address of the producer of the products concerned and to submit the original and one copy of the production certificate with boxes 1 to 3 and 6 to 10 correctly completed. The customs office concerned shall, after completing the formalities provided for in the second indent of the second subparagraph of Article 4 (2), return the certificate to the importer, who after it has been used up completely shall send it to the steel undertaking. The customs office shall forward a copy, showing the quantity imported, to the authority responsible for the statistical processing of the products covered by this Decision.' Article 2 This Decision shall enter into force on 1 January 1985. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 373, 31. 12. 1983, p. 9. (2) OJ No L 124, 11. 5. 1984, p. 19.